Citation Nr: 0711299	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-28 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for service-connected muscle strain of the low back.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The veteran had active service from August 1986 to March 1987 
with subsequent active duty for training in September 1990. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In November 2006, the veteran had been scheduled for a video 
conference hearing before a Veterans Law Judge of the Board.  
However, the veteran did not appear for the hearing as 
scheduled.

The issues of entitlement to service connection for 
degenerative joint disease of the lumbar spine and for TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The muscle strain of the low back is manifested by 70 degrees 
of flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for muscle strain of the low back have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.71a, Diagnostic Code 5295 (as in effect prior to September 
23, 2002); 38 C.F.R.  § 4.71a, Diagnostic Code 5295 (as in 
effect from September 23, 2002 to September 25, 2003); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45 (2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (as in effect from 
September 26, 2003)).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of the information 
necessary to substantiate her increased disability claim.  
The RO sent the veteran letters in May 2001, May 2002, March 
2003, and July 2006 in which she was informed of what was 
required to substantiate her claim and of her and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that she identified as being helpful to 
her claim.  She was also asked to submit evidence and/or 
information, which would include that in her possession, to 
the RO.  The RO provided her the opportunity to submit 
additional evidence or request assistance prior to making a 
decision.  

Since the veteran's claim for an increased disability rating 
is being denied by the Board, as discussed herein, there is 
no potential effective date or disability rating issue that 
would warrant additional notice as to the issue.  See the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
her claim.  The content of the subsequent notice provided to 
the veteran fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service personnel and medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was afforded VA examinations in May 2001, May 
2002, March 2003, May 2003, and June 2005.  The examinations 
were thorough in nature, based upon a review of the veteran's 
entire claims folder, and provided findings that are deemed 
to be more than adequate.  Under such circumstances, there is 
no duty to provide another examination or medical opinion.  
Id. 

Higher disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2006) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.   
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated  functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
did not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006). 
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned. 38 C.F.R. § 4.31 (2006).

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002). Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering - effective on September 26, 2003.  
Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date. 
VAOPGCPREC 3-00, 7-03.

The veteran's muscle strain of the low back was originally 
evaluated by the RO under Diagnostic Code 5295, which 
provides the rating criteria for a lumbosacral strain.  
38 C.F.R. § 4.73, Diagnostic Code 5295 (2003).  A 20 percent 
disability rating has been assigned.

In the rating criteria in effect both prior to September 23, 
2002 and September 26, 2003, Diagnostic Code 5295 provided 
that a 20 percent rating is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 
maximum 40 percent rating is warranted for severe lumbosacral 
strain, with a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Effective September 26, 2003, the criteria is set forth 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Where the disability is with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent disability 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent disability rating is warranted for forward 
flexion of the cervical spine to 15 degrees or less, or 
favorable ankylosis of the entire cervical spine. A 40 
percent disability rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
disability rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  The maximum 100 percent 
disability rating is warranted for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2006).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1) (2006).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2006).

The RO addressed the veteran's disability under the revised 
criteria for evaluating diseases and injuries of the spine in 
the June 2004 statement of the case.

VA outpatient treatment reports dated from May 2000 to April 
2001 reveal a history of low back pain since 1987 after 
lifting a mop bucket during service.  The injury was said to 
have been exacerbated in February 2000 while lifting a sack 
of mail while at work.   

A VA examination report dated in May 2001 shows that the 
veteran reported pain and chronic muscle spasms in her lumbar 
area, which was said to limit her usual occupation and daily 
activities which included bending and stooping at work.  
Physical examination revealed active lumbar range of motion.  
She was able to flex to 20 degrees with considerable 
discomfort and spasm in the lumbar musculature. She could 
extend about 5 degrees and side bend 15 degrees.  There was 
objective muscle spasm in her paraspinal lumbar musculature 
on palpation.  The muscles were tense and tender to 
palpation.  There were no neurological abnormalities. Lumbar 
spine X-rays were negative.  She did have some functional 
loss due to back pain and muscle spasms in the lumbar spine 
musculature.  The diagnosis was low back pain.

In a VA examination report dated in May 2002 the veteran 
reported a history of a back injury as described above.  She 
described continued painful lower back problems.  She stated 
that at one time she had tried epidural steroids and had 
improved, but she still reported low back pain that was 
nonradiating. She had no leg problems.  Physical examination 
of the back revealed 70 degrees of flexion, 10 degrees of 
extension, right bending to 20 degrees, left bending to 10 
degrees with pain, and rotation to 20 degrees, bilaterally.  
She was tender in the midline of the lower lumbar spine and 
especially tender in both costovertebral angles.  The 
straight leg raise was negative, reflexes were 2+ and equal.  
She had no atrophy of the calf or thigh.  Motor and sensation 
seemed to be intact.  She was able to toe walk and heel walk 
without difficulties.  X-rays of her lumbar spine were 
negative.  The diagnosis was chronic lumbar spine sprain, 
rule out urinary tract infection.

A letter from a VA staff physician dated in October 2002 
shows that the veteran was being followed in the Women's 
Health Clinic, in pertinent part, for a reported five day 
history of low back pain.  Lumbar spine movements were 
markedly restricted.  A magnetic resonance imaging (MRI) 
study dated in June 2002 was referenced which was said to 
have revealed minimal central protrusion of disc material at 
L4/5 without narrowing or stenosis or the canal.  The veteran 
was advised to refrain from frequent bending, prolonged 
standing, walking, or stooping.

A Physician's Statement of Light Duty, dated in March 2003, 
shows that a VA staff physician ordered light duty for 
approximately six months due, in pertinent part, to low back 
pain with L5 radiculopathy.  The veteran was advised not to 
lift more than 20 pounds, and to refrain from bending, 
stooping, pushing and pulling.

A temporary Light Duty Card from the U.S. Postal Service, 
dated March 2003, shows that the post office was unable to 
accommodate the veteran's need for light duty because they 
were unable to match her to a job which met the given 
restrictions.

VA electromyograph studies dated in March 2003 revealed that 
lower limb nerves on the left side were normal.  
Electromyograph of the left L5 paraspinal muscles showed 1+ 
positive sharp waves, and tibialis anterior showed increased 
insertional activity.  The veteran was said to have been very 
apprehensive.  The impression was abnormal study suggestive 
of left L5 radiculopathy. 

A VA examination report dated in March 2003 shows that the 
veteran reported  increased low back pain, accompanied by 
intermittent pain in her left leg with no weakness.  The pain 
in the lower back was said to be constant, and described as 
an eight on a scale of 10 in intensity. Physical examination 
of the back revealed tenderness in the lower lumbar spine.  
Flexion was to 30 degrees, extension to 10 degrees, right and 
left bending was to 20 degrees, and right and left rotation 
was to 10 degrees.  Straight leg raising was negative and 
reflexes were equal.  There was no atrophy of calf or thigh.  
Motor and sensation seemed to be intact, but toe walk and 
heel walk were with minimal difficulty.  The diagnosis was 
degenerative joint disease of the lumbar spine with L5 
radiculopathy on the left.

A VA examination report dated in May 2003 shows that the 
examiner stated he reviewed the veteran's claims file in 
conjunction with the examination.  Physical examination 
revealed that the lumbar spine was normal.  The veteran had 
good posture and a good gait.  She had no spasms or 
tenderness.  She had negative straight leg raising test, 
bilaterally, and normal reflexes, bilaterally.  Range of 
motion of the spine was normal with a normal flexion of 60 
degrees, normal extension of 25 degrees, normal side bending 
of 25 degrees, and a normal rotation of 30 degrees.  She had 
no atrophy.  The diagnosis was history of back strain with 
physical findings, and beginning of early degenerative 
changes compatible with aging.

A VA peripheral nerves examination report dated in May 2003 
shows that the veteran reported that in January 2003, she 
began experiencing a tingling, warm sensation in the left 
leg, primarily on the medial aspect of the calf, which would 
last for only a few seconds.  She also indicated that about 
two weeks earlier, she began having a similar sensation in 
the right leg. Physical examination revealed that muscle 
strength was 5/5 in both lower extremities.  Sensation to 
pinprick was diffusely diminished over all of the left leg, 
but particularly along the medial aspect of the left calf.  
There was no muscle atrophy.  The diagnosis was mild left L5 
radiculopathy.

A private medical statement from C. W. Gaines, M.D., dated in 
December 2003, reveals that the veteran was said to have low 
back pain due to lumbar disc disease. She was told to avoid 
prolonged standing of more than four or five hours, and that 
she would require periodic breaks for 10 minutes every one to 
two hours.

A VA examination report dated in June 2005 shows that the 
veteran described moderate pain located at the waist 
occurring monthly, with pain radiating to the left thigh. She 
reported that she was able to walk more than one quarter mile 
but less than one mile.  She added that she had gained 40 
pounds in the preceding two years.  Physical examination of 
the lumbar spine revealed normal posture, head position, and 
symmetry in appearance.  Gait was normal.  There was no 
difference in measurements left side versus right side.  
Spinal curvatures were normal.  There was no ankylosis of the 
lumbar spine.  There was no spasm, atrophy, guarding, pain 
with motion, tenderness, or weakness of either the lumbar or 
the thoracic spines. Active flexion was from zero to 70 
degrees with pain beginning at 60 degrees. Extension, left 
and right lateral flexion, and left and right lateral 
rotation were each from zero to 30 degrees.  The combined 
range of motion of the thoracolumbar spine was to 220 
degrees, with pain beginning at 210 degrees.  There was no 
additional loss of motion on repetitive use due to pain, 
fatigue, weakness, or lack of endurance.  Lasegue's Sign was 
negative.  The diagnosis was lumbar strain and early 
degenerative disc disease due to workman's compensation 
injury.

The evidence does not support a higher rating under the prior 
criteria under Diagnostic Code 5295.  There is no medical 
evidence of record showing the veteran's entire spine lists 
to the side or that she has positive Goldthwaite's sign.  In 
May 2001, although the veteran had muscle spasm, she had 
active lumbar range of motion.  In May 2003, the lumbar spine 
was normal, the veteran had good posture, a good gait, no 
spasms and no tenderness.  The June 2005 VA examiner reported 
that the veteran's lumbar spine revealed normal posture, head 
position, and symmetry in appearance.  There was no spasm, 
atrophy, guarding, pain with motion, tenderness, or weakness 
of either the lumbar or the thoracic spines.

The Board has also considered the possible application of 
Diagnostic Code 5292 which provides for limitation of motion 
of the lumbar spine.  Under the criteria effective prior to 
September 26, 2003, when limitation was moderate, a 20 
percent rating was warranted; and when limitation of motion 
was severe, the maximum 40 percent rating was warranted.  The 
revised rating criteria are set forth in the General Rating 
Formula for Diseases and Injuries of the Spine as indicated 
above.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2006).

With respect to Diagnostic Code 5292, although the words 
"severe," "moderate" and "slight" are not defined in the VA 
Schedule for Rating Disabilities, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.  Considering the limitations of motion shown 
by the medical evidence in this case, there is no support for 
an evaluation in excess of 20 percent under Diagnostic Code 
5292 as there is no indication of severe limitation of 
motion.

Considering the veteran's lumbosacral strain under the 
criteria that became effective September 26, 2003, an 
evaluation in excess of 20 percent is not appropriate since 
the evidence does not show forward flexion of the 
thoracolumbar spine of 30 degrees or less, or any ankylosis 
of any kind. 38 C.F.R. §§ 4.71a, Diagnostic Codes 5235 to 
5243 (2006).  The only range of motion study of record since 
the enactment of the revised criteria is that of June 2005 VA 
examination report wherein flexion of the lumbar spine was to 
70 degrees with no evidence of ankylosis.  The revised rating 
criteria are not applicable to the VA examination reports 
prior to the effective date of its enactment.  See VAOPGCPREC 
3-00, 7-03.  Additionally, in June 2005, spinal curvatures 
were normal; there was no spasm, atrophy, guarding, pain with 
motion, tenderness, or weakness; and extension, lateral 
flexion, and lateral rotation were each to 30 degrees.  

The medical evidence does not show that veteran's service-
connected low back muscle strain causes any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment in order to warrant a 
separate rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1) (2006).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).  
The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993).  In this case, the 
preponderance of the evidence more closely approximates the 
disability picture contemplated by a 20 percent disability 
rating.  In the absence of further limitation of motion as 
enumerated above or ankylosis of any portion of the spine, an 
evaluation in excess of 20 percent under the new criteria is 
not warranted.

Painful motion is to be considered limited motion even though 
a range of motion is possible beyond the point where pain 
sets in.  38 C.F.R. § 4.59 (2006); See Hicks v. Brown, 8 Vet. 
App. 417 (1995).  VA adjudicators must also assess whether a 
schedular disability rating based on limitation of motion may 
be augmented under certain regulations applying to 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40, 
which concerns functional loss due to pain, and 38 C.F.R. § 
4.45, which concerns functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); Deluca, 
8 Vet. App. at 204-08.  In this case, the June 2005 VA 
examiner stated that there was no additional loss of motion 
on repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  The 20 percent disability rating appropriately 
compensates the veteran for her pain on motion.

In conclusion, the Board finds that the criteria for a rating 
in excess of 20 percent for muscle strain of the low back 
have not been met.  Where, as here, the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); see also Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to a disability rating greater than 20 percent 
for service-connected muscle strain of the low back is 
denied.


REMAND

A remand is required in this case as to the issues of service 
connection for degenerative joint disease of the lumbar spine 
and entitlement to a TDIU so as to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that she is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2006).

The veteran is currently service-connected for a muscle 
strain of the low back.  She asserts that her currently 
diagnosed degenerative disc disease is secondary to or 
aggravated by her service-connected muscle strain of the low 
back.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

A VA examination report dated in May 2003 shows that, after 
reviewing the available medical evidence, the examiner opined 
that the veteran had radiculopathy which was not secondary to 
her service-connected muscle strain, but that was likely due 
to early degenerative changes compatible with aging.  
Additionally, the VA examiner in June 2005 concluded that the 
veteran had early degenerative disc disease due to workman's 
compensation injury.  Although the examiners noted that the 
degenerating changes were not secondary to the service-
connected spinal injury, they did not offer an opinion as to 
whether the symptoms associated with the veteran's current 
degenerative disc disease were aggravated by her service-
connected muscle strain of the low back.  On remand such an 
opinion should be obtained.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  An effort should also be made to obtain any 
available medical records associated with the asserted 
workman's compensation action.

Finally, when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Entitlement to TDIU 
requires consideration of the effect on employability of all 
service-connected disabilities.  Therefore, the decision on 
the issue of service connection for degenerative joint 
disease of the lumbar spine could have a significant impact 
on the outcome of the veteran's TDIU claim, and the Board 
finds this issue to be inextricably intertwined.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the veteran specific 
information in order to acquire all 
medical treatment records associated with 
the veteran's workman's compensation 
claim, with dates of treatment and any 
appropriate authorization and consent 
forms.  All identified records should be 
obtained and associated with the claims 
file.  

2.  Afford the veteran a VA orthopedic 
examination.  The entire claims file and a 
copy of this Remand must be made available 
to and be reviewed by the examiner in 
conjunction with the examination. The 
examination report should reflect that the 
claims file was reviewed in conjunction 
with the examination.  All tests that are 
deemed necessary by the examiner should be 
conducted.  

The examiner is asked to provide an 
opinion as to whether any currently 
diagnosed degenerative disc disease of the 
lumbar spine is aggravated (i.e., 
permanently worsened) by her service-
connected muscle strain of the low back.  
A complete rationale for any opinion 
expressed should be provided.  The 
examiner should discuss the prior medical 
evidence in detail and reconcile any 
contradictory evidence.

3.  Then, afford the veteran a VA 
examination to determine whether the 
veteran is unemployable by virtue of her 
service connected disabilities.  The 
examination report should reflect that the 
claims file was reviewed in conjunction 
with the examination.
4.  Review the veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  
If further action is required, undertake 
it before further claim adjudication.

4.  Readjudicate the veteran's claims for 
service connection and for a TDIU.  If any 
of the benefits sought on appeal remain 
denied, provide the veteran and her 
representative with a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


